HEDRICK, Chief Judge.
Cramerton Zoning Ordinance, Article VII, Section 70.2 provides:
When a non-conforming use has been changed to a conforming use it shall not thereafter be used for any non-conforming use.
Article VII, Section 70.4 further provides:
A non-conforming use may not be re-established after discontinuance for a period of one hundred and eighty (180) days.
While Judge Griffin did not find as a fact that petitioner attempted to replace the non-conforming use within 180 days, the record clearly establishes that petitioner sought a permit in July 1988, and the cause came on for hearing before the Cramerton Board of Adjustment on 1 September 1988.
The Town of Cramerton is bound by its own ordinances, and since the record establishes that petitioner sought to replace the mobile home within 180 days, the town was bound to issue the permit. The Superior Court erred in affirming the decision of the Cramerton Board of Adjustment, and the judgment dated 30 June 1989 must be vacated, and the cause will be remanded to the Superior Court for further remand to the Cramerton Board of Adjustment with instructions that it issue the permit.
*410Vacated and remanded.
Judges PARKER and COZORT concur.